Title: To Benjamin Franklin from Vergennes, 27 July 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versles. le 27. Juilt. 1781.
J’ai communiqué à M. Joly de fleury, M, la lettre que vous m’avez fait l’honneur de m’écrire concernant les 1500 m l.t. qui étoient en Hollande à La disposition de M. Jackson, et dont vous demandez à disposer pour le service des Etats-unis; ce ministre a bien voulu se preter à votre demande, et il donne en conséq. par la lettre ci jointe ordre à Mrs. fizeaux et grand d’amsterdam, de tenir la somme en question à la disposition de M. fd. [Ferdinand] Grand. Je ne suis pas en état encore de répondre aux autres objets de votre lettre; mais j’espère pouvoir le faire incessament.
M. franklin
